Mr. Chief Justice Dickey, dissenting: I think this decree should be affirmed. The fact that the voters at a town meeting, are often a very different body of men from the tax-payers of the townj seems to be overlooked. I think also that a body of men in town meeting may act fraudulently, and in such case the courts have full power to protect from the wrongful effect of such fraud. I find nothing in the record from which it may be inferred that the defendants in error in this case are in any way doers of the wrongs they complain of. I think also, that there is no sufficient ground to presume, after one record of the proceedings of a town meeting is produced and identified, that there were two records kept. The memory of men is too unworthy of trust to be allowed to control a record of proceedings, officially kept at the time of the proceedings.